Citation Nr: 1801363	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-23 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gout, claimed as secondary to service-connected duodenal ulcer.

2.  Entitlement to service connection for a benign prostatic hypertrophy (prostate disorder), claimed as secondary to service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1963 to January 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

This claim was previously remanded in May 2017 for further development.

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's gout did not manifest during or as a result of active military service, nor did it arise, or become aggravated, as a result of the Veteran's service-connected duodenal ulcer.

2.  The Veteran's prostate disorder did not manifest during or as a result of active military service, nor did it arise, or become aggravated, as a result of the Veteran's service-connected duodenal ulcer.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gout, including as secondary to duodenal ulcer, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for a prostate disorder, including as secondary to duodenal ulcer, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection  

Treatment records show that the Veteran has been diagnosed with gout and benign prostatic hypertrophy (BPH).  The Veteran is service-connected for duodenal ulcer.  The Veteran contends that his gout and prostate disorder were caused by his duodenal ulcer and/or his ulcer medication. 

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

II. Gout 

In a Medical Opinion Letter received in February 2011, C.A., M.D., and J.G., N.P., opined that both gout and BHP were the direct result of the Veteran's service-connected ulcer/ulcer medications.  The basis for this opinion was that medication for gout can cause ulcers.  The Board notes that in his August 2012 substantive appeal, the Veteran stated that both of his doctors claim that his gout and BPH are secondary to his service-connected duodenal ulcer/ulcer medications (Indocin). 

The Veteran received a DBQ VA examination in August 2017 and the examiner concluded that it was less likely than not (less than 50% probability) that gout was caused by service.  The examiner reasoned that gout is not caused by injuries or exposures, as it has a genetic predisposition and a lifestyle cause.  The examiner further stated that gout is a metabolic condition.  The examiner noted that the Veteran did not have gout in service and that suggestion of association with "some long ago exposure" is to denounce any understanding of the chemistry of purine metabolism or the biologic physiology of metabolism.  In a November 2017 addendum, the VA examiner stated that although Indocin can cause gastritis and gastric ulcer, it is not a cause of duodenal ulcer.  The examiner specifically opined that the February 2011 medical opinion letter was medically and physiologically incorrect because NSAIDS lead to ulcer formation through a mechanism of prostaglandin inhibition and loss of protection of the gastric mucosa, which is not the mechanism for duodenal ulcer.  The examiner also concluded that no progression had occurred.

The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board places high probative weight on the August 2017 VA opinion and the November 2017 addendum, as the examiner reviewed the Veteran's medical records and pertinent medical literature, and provided adequate rationale as to the etiology of gout.  By contrast, there is no indication that the statements in the February 2011 medical opinion letter were based upon a review of the claims file.  Additionally, the rationale provided in the February 2011 medical opinion by C.A., M.D., and J.G., N.P. does not support the assertion that gout was a direct result of the duodenal ulcer, and instead states that gout medication (as opposed to ulcer medication) can cause ulcers.  There is no evidence of record to establish that the Veteran's gout was caused or aggravated by his service-connected duodenal ulcer.  Instead, the most probative medical evidence of record demonstrates that the Veteran's gout was a result of a metabolic condition not caused by any specific injury or exposure. 

Although the Veteran claims gout secondary to service-connected duodenal ulcer, VA must explore all potential avenues for service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that a veteran is not precluded from establishing service connection with proof of actual direct causation).

Service treatment records are silent for complaints or diagnosis of gout.  The Board notes the first documentation of medical evidence indicating gout was in 2007, over 40 years after separation.  The August 2017 VA examiner noted that the Veteran did not have gout in service and that gout has a genetic predisposition and a lifestyle cause.  The examiner further stated that gout requires hyperuricemia and the causes of hyperuricemia include absolute and relative impairment of renal excretion of uric acid, overproduction of uric acid, and/or over consumption of purine rich foods.  According to the examiner, non-modifiable risk factors for developing gout once there is hyperuricemia include male gender, advanced age, and ethnicity; modifiable risks include obesity, hypertension, use of thiazide or loop diuretics, eating foods rich in meat or certain seafood, as well as overconsumption of alcohol,    particularly organ meats.  Ultimately, the examiner opined that the Veteran did not have a diagnosis of gout that is that is at least as likely as not (50 percent or    greater probability) incurred in or caused by active military service.  

The Board has also considered the Veteran's lay assertions regarding the etiology of his gout.  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  As such, the Veteran is capable of reporting symptoms, but he is not competent to provide an etiology as to his current gout.  

Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's gout is less likely than not related to his period of active service or his service-connected ulcer.  
 
III.  Prostate Disorder 

As set forth above, C.A., M.D., and J.G., N.P. opined that the Veteran's BPH was the direct result of the Veteran's service-connected ulcer/ulcer medications.

The August 2017 VA examination revealed that the Veteran's only active prostate issue is an enlarged prostate, common for men his age and unrelated to a long ago case of gonorrhea.  In a November 2017 addendum, the examiner opined that BPH cannot be caused by medication or any other condition, because BPH is a hormonal condition.  The examiner further concluded that the Veteran's prostate disorder has not been aggravated beyond the natural progression.  

The Board places high probative weight on the August 2017 VA opinion and the November 2017 addendum, as the examiner reviewed the Veteran's medical records and pertinent medical literature, and provided adequate rationale for the opinion that BPH is a hormonal condition that had not been caused or aggravated by service-connected duodenal ulcer.  On the contrary, the February 2011 medical opinion by C.A., M.D., and J.G., N.P. does not support the contention that the Veteran's ulcer and/or ulcer medication caused or aggravated his BPH.  There is no evidence of record to establish that the Veteran's prostate disorder was caused or aggravated by his service-connected duodenal ulcer.  Instead, the most probative medical evidence of record demonstrates that the Veteran's prostate disorder resulted from the hormonal changes associated with aging.

The Board has also considered whether service connection is available on a direct basis.  See Combee, supra.  Service treatment records are silent for complaints or diagnosis of a prostate condition.  The Board notes the first documentation of medical evidence indicating BPH was in 2007, over 40 years after separation.  The August 2017 VA examiner cited medical literature and stated that the risk factors of enlarged prostate include age, family history, ethnic background (more common in men of African descent), and obesity.  The examiner determined that the Veteran's enlarged prostate was unrelated to a prior history of gonorrhea and instead was a condition of hormonal balance and aging.  Ultimately, the examiner concluded that the Veteran did not have diagnoses of prostate gland injury, infection, hypertrophy, or post-operative residuals that were at least as likely as not (50 percent or greater probability) incurred in or caused by active military service.  

The Board has also considered the Veteran's lay assertions regarding the etiology of his prostate disorder.  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  As such, the Veteran is capable of reporting symptoms, but he is not competent to provide an etiology as to his current prostate disorder.  

Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's BPH is less likely than not related to his period of active service or his service-connected ulcer.  



      (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for gout, to include as secondary to service-connected duodenal ulcer, is denied. 

Entitlement to service connection for prostate disorder, to include as secondary to service-connected duodenal ulcer, is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


